Citation Nr: 1413145	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  03-07 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether an appeal of a January 2003 rating decision as to the assignment of a noncompensable disability rating for service-connected osteoarthritis of the right hip was timely filed.

2.  Whether an appeal of a January 2003 rating decision as to the assignment of a noncompensable disability rating for service-connected limitation of motion of the right ankle was timely filed.

3.  Whether an appeal of a January 2003 rating decision as to the assignment of a combined 70 percent evaluation for all service-connected disabilities was timely filed.

4.  Entitlement to an increased evaluation for tendonitis of the right knee manifested by limitation of motion, currently rated as 10 percent disabling.

5.  Entitlement to an increased evaluation for tendonitis of the right knee manifested by laxity, currently rated as 10 percent disabling.

6.  Entitlement to an effective date earlier than February 1, 2005 for a 10 percent rating for tendonitis of the right knee manifested by laxity.

7.  Entitlement to an initial rating greater than 50 percent for depression.

8.  Entitlement to service connection for an acquired psychiatric disability other than service-connected depression, to include posttraumatic stress disorder (PTSD) and any anxiety disorder, however diagnosed.

9.  Entitlement to service connection for a substance-induced mood disorder.

10.  Entitlement to service connection for a concussion resulting in depression, sleep disturbances, headaches, memory loss, and vertigo.

11.  Entitlement to service connection for a neck disability.

12.  Entitlement to an effective date earlier than October 23, 2001 for the award of service connection for tendonitis of the right knee manifested by limitation of motion.

13.  Entitlement to a compensable rating for osteoarthritis of the right hip.

14.  Entitlement to an effective date earlier than October 23, 2001 for the award of service connection for osteoarthritis of the right hip.

15.  Entitlement to service connection for chronic pain syndrome.

16.  Entitlement to an effective date earlier than January 16, 2001 for the award of service connection for depression.

17.  Entitlement to an effective date earlier than December 9, 1999 for the award of a total disability rating for compensation based upon individual unemployability.

18.  Entitlement to an effective date earlier than December 9, 1999 for the award of Dependents' Educational Assistance under 38 U.S.C. chapter 35.

19.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his father


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to January 1988. 

These matters come before the Board of Veterans' Appeals (Board) from April 2002, January 2003, April 2005, February 2006, June 2010, and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the Detroit RO in November 2008.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to an increased rating for limitation of motion of the right ankle and entitlement to service connection for sleep apnea have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of entitlement to an increased evaluation for tendonitis of the right knee manifested by limitation of motion, currently rated as 10 percent disabling; entitlement to an increased evaluation for tendonitis of the right knee manifested by laxity, currently rated as 10 percent disabling; entitlement to an effective date earlier than February 1, 2005 for a 10 percent rating for tendonitis of the right knee manifested by laxity; entitlement to an initial rating greater than 50 percent for depression; entitlement to service connection for an acquired psychiatric disability other than service-connected depression, to include posttraumatic stress disorder (PTSD) and any anxiety disorder, however diagnosed; entitlement to service connection for a substance-induced mood disorder; entitlement to service connection for a concussion resulting in depression, sleep disturbances, headaches, memory loss, and vertigo; entitlement to service connection for a neck disability; entitlement to an effective date earlier than October 23, 2001 for the award of service connection for tendonitis of the right knee manifested by limitation of motion; entitlement to a compensable rating for osteoarthritis of the right hip; entitlement to an effective date earlier than October 23, 2001 for the award of service connection for osteoarthritis of the right hip; entitlement to an effective date earlier than December 9, 1999 for the award of service connection for a small herniated disk at L4-L5 and fractured acetabulum; entitlement to service connection for chronic pain syndrome; entitlement to an effective date earlier than January 16, 2001 for the award of service connection for depression; entitlement to an effective date earlier than December 9, 1999 for the award of a total disability rating for compensation based upon individual unemployability; entitlement to an effective date earlier than December 9, 1999 for the award of Dependents' Educational Assistance under 38 U.S.C. chapter 35; and entitlement to service connection for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not file a substantive appeal discussing errors of fact or law within 60 days of the date on which the October 2003 Statement of the Case was sent to the Veteran, or within the remainder of the one-year period from the date of the February 11, 2003 letter notifying him that a noncompensable initial evaluation had been assigned for osteoarthritis of the right hip, a noncompensable initial evaluation had been assigned for right ankle limitation of motion, and a combined evaluation of 70 percent had been assigned for all service-connected disorders.

2.  The Veteran did not timely request an extension of time in order to file an appeal of the January 2003 rating decision, and did not request an extension of time to file his substantive appeal with good cause shown when he filed his substantive appeal.

3.  The RO did not waive the timely filing of a substantive appeal, and there is no evidence that the Veteran was physically or mentally incapacitated, or that extraordinary circumstances existed, such that equitable tolling of the filing deadline is warranted.


CONCLUSION OF LAW

A timely substantive appeal was not filed as to the January 31, 2003 RO decision which awarded a noncompensable initial evaluation for osteoarthritis of the right hip, a noncompensable initial evaluation for limitation of motion of the right ankle, and a 70 percent combined evaluation for all service-connected disorders.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.109, 20.302(b), 20.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify a claimant of the information and evidence not of record that is necessary to substantiate a claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  VA was not required to provide the Veteran with such notice in this case, as it is one where entitlement to the benefits claimed cannot be established as a matter of law.  See 38 C.F.R. § 3.159(b)(3)(ii) (2013).  This extends to the situation where a claim cannot be substantiated based on the application of the law to undisputed facts.  See VAOPGCPREC 5-2004; see also Valiao v. Principi, 17 Vet. App. 229, 232 (2003). 

As the pertinent facts in this case are undisputed, and the law as mandated by statute, and not the evidence, is dispositive of this appeal, the Board finds that no further action is required pursuant to the duties to notify and to assist.  See Mason v. Principi, 15 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (holding that where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

The Veteran does not dispute that his substantive appeal was not timely filed in this case.  Instead, he contends that he did not receive the October 2003 Statement of the Case.  

A substantive appeal consists of a properly completed VA Form 9 (Appeal to Board of Veterans' Appeals), or correspondence containing the necessary information.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the Statement of the Case to the claimant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b). 

Within the VA regulatory system, the Board is the sole arbiter of decisions concerning the adequacy of a substantive appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.101(d).  For purposes of determining whether a substantive appeal has been timely filed, the date of mailing of the Statement of the Case will be presumed to be the same as the date of the Statement of the Case and the date of mailing of the letter of notification of the determination (the rating decision, in this case) will be presumed to be the same as the date of that letter.  Id.  An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  38 C.F.R. § 20.303.  However, the request for an extension must be in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  Id.  

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be extended in some cases on a showing of good cause.  However, the United States Court of Appeals for Veterans Claims (Court) has held that there is no legal entitlement to an extension of time, but that 38 C.F.R. § 3.109(b) commits the decision to the sole discretion of the Secretary.  Corry v. Derwinski, 3 Vet. App. 231 (1992).  Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner.  Thus, a claimant who fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, is statutorily barred from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993); see also YT v. Brown, 9 Vet. App. 195 (1996). 

Here, a February 11, 2003 VA letter notified the Veteran that service connection for osteoarthritis of the right hip was granted and a noncompensable initial rating assigned; that service connection for right ankle limitation of motion was granted and a noncompensable initial evaluation assigned; and that a combined evaluation of 70 percent for all service-connected disabilities was awarded.  The Veteran's notice of disagreement to the January 2003 rating decision was received on March 25, 2003.  In October 2003, a Statement of the Case was sent to the Veteran at his address of record.  In a letter enclosed with the Statement of the Case, dated October 3, 2003, the Veteran was advised that

To complete your appeal, you must file a formal appeal.  We have enclosed a VA Form 9, Appeal to the Board of Veterans' Appeals, which you may use to complete your appeal. . . .  You must file your appeal with this office within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed.  If we do not hear from you within this period, we will close your case.  If you need more time to file your appeal, you should request more time before the time limit for filing your appeal expires.  (Emphasis in original).

In a July 2004 correspondence from the Veteran's representative, a new address was reported for the Veteran.  The next correspondence received from the Veteran was a VA Form 9, received on October 19, 2004.  The Veteran's October 2004 VA Form 9 does not reflect a request for an extension of time for filing his substantive appeal.  In a January 2005 letter, the RO notified the Veteran that his October 2004 substantive appeal was not timely.  The Veteran filed a notice of disagreement in February 2005, a statement of the case was reissued in April 2009, and in May 2009, he perfected his appeal of the RO's January 2005 determination that his October 2004 substantive appeal was not timely.

No written document that could constitute a substantive appeal was received within 60 days of the date on which the October 2003 Statement of the Case was sent to the Veteran, or within the remainder of the one-year period from the date of the February 11, 2003 letter notifying him of the RO determination.  In that regard, the only written documents received from the Veteran or his representative during that time frame were received prior to the October 2003 issuance of the Statement of the Case, and therefore could not constitute a substantive appeal.  As such, the Board finds that the Veteran did not file a timely substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b). 

There are three possible exceptions to the finality rule in this case.  First, the filing limit could be tolled with a timely request for an extension of time to submit a substantive appeal under 38 C.F.R. § 20.203 or an extension of the filing deadline under 38 C.F.R. § 3.109.  However, the first communication received by VA after the October 2003 Statement of the Case was issued was the October 2004 substantive appeal, which was received well beyond the February 2004 date by which the Veteran had to submit his substantive appeal.  The Veteran did not submit a request to extend the appeal period when he filed his appeal, and did not present good cause for his failure to file a timely substantive appeal at that time; thus, a timely request for an extension of time to submit a substantive appeal was not filed. 

Second, some RO actions may operate as a waiver of the time requirements for filing a substantive appeal.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding that a claimant's failure to file a timely substantive appeal from an RO decision does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction unless there was also an indication that the RO closed the appeal pursuant to 38 C.F.R. § 19.32 ); see also Percy v. Shinseki, 23 Vet. App. 37 (2009).  However, there is no evidence that the RO continued to treat the case as an active appeal; no Supplemental Statements of the Case, or correspondence to the Veteran, are of record as having been dated such that it was not considered closed by the RO after the deadline for filing a substantive appeal had passed, and the record does not reflect that the RO formally or informally waived the time requirements for filing a substantive appeal. 

Finally, the doctrine of equitable tolling has been considered.  The United States Court of Appeals for the Federal Circuit has noted that in order to obtain the benefit of equitable tolling, a claimant must show that the failure to file was the direct result of a mental illness that rendered him or her incapable of rational thought or deliberate decision making, or incapable of handling his or her own affairs or unable to function in society.  See Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004).  Additionally, "extraordinary circumstances" can invoke consideration of the principles of equitable tolling.  McCreary v. Nicholson, 19 Vet. App. 324, 332 (2005). 

Although the Veteran's claims file reveals diagnoses of and treatment for psychiatric illnesses, he does not allege, and the evidence does not suggest, that his failure to file a timely substantive appeal was due to mental incapacity.  Accordingly, the Veteran has not demonstrated that his failure to file a timely substantive appeal was due to mental incapacity. 

The U.S. Court of Appeals for Veterans Claims adopted a three-part test to determine the appropriateness of equitable tolling based upon extraordinary circumstances, as follows (1) the extraordinary circumstance must be beyond the appellant's control; (2) the appellant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the appellant must exercise "due diligence" in preserving his or her appellate rights, meaning that a reasonably diligent appellant, under the same circumstances, would not have filed a timely appeal.  

In this case, the Veteran contends that he did not file a timely substantive appeal because he did not receive the October 2003 Statement of the Case.  However, the October 2003 Statement of the Case was sent to the correct address of record, and there is no indication that the mail was returned to VA.  Thus, it is presumed that the October 2003 Statement of the Case was received by the Veteran.  The law presumes the regularity of the administrative process in the absence of clear evidence to the contrary.  See Jones v. West, 12 Vet. App. 98 (1998); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62 (1992).  As there is no evidence of extraordinary circumstances beyond the Veteran's control which prevented him from filing his substantive appeal, the Board finds no basis for equitable tolling of the filing deadline. 

In sum, the Board finds that the Veteran did not file a substantive appeal discussing errors of fact or law with regard to the February 11, 2003 RO determination within the appeal period or timely request an extension of time to do so.  The RO did not waive timely filing of a substantive appeal, and there is no showing of physical and/or mental incapacity to warrant equitable tolling of the filing deadline.  The Veteran's appeal as to a timely filed substantive appeal must be denied.


ORDER

The appeal as to whether the Veteran filed a timely substantive appeal to the February 2003 RO determination awarding noncompensable initial evaluations for service-connected right ankle limitation of motion and osteoarthritis of the right hip and a 70 percent combined evaluation for all service-connected disorders is denied.


REMAND

I.  Stegall Issues and Intwertwined Claims

In its March 2009 remand, the Board instructed the RO, in part, to obtain updated VA treatment records.  The Board observed that the most recent VA treatment records in the claims file pertaining to his right knee disability were from February 2002 and the most recent VA records for his psychiatric disability were from April 2004.  Review of the claims file shows that no additional VA treatment records have been associated with the claims file.  Accordingly, the RO must obtain the Veteran's updated VA treatment records for his right knee and psychiatric disabilities and associate them with the claims file.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).

As noted in the Board's March 2009 remand, the issues of entitlement to an earlier effective date for a separate 10 percent rating for right knee laxity is inextricably intertwined with the claim for entitlement to an increased rating for a right knee disability and the claims of entitlement to service connection for a concussion, entitlement to service connection for PTSD or any other psychiatric disorder, and entitlement to service connection for a substance-induced mood disorder are inextricably intertwined with the claim for entitlement to an increased rating for depression.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, Board adjudication of those claims must be deferred pending completion of the actions requested.

II.  Neck Disability

In its March 2009 remand, the Board requested that the Veteran be provided with a VA examination to determine the existence and etiology of any neck disorder found.  The record reflects that the Veteran underwent a VA examination in February 2010, but the opinion provided is inadequate, as it is unclear from the examination report whether there is a diagnosed cervical spine disability.  Physical examination of the cervical spine showed full range of motion with no objective evidence of pain, and an X-ray of the cervical spine was essentially normal.  The only diagnosis made was degenerative disc disease of the lumbar and thoracic spine - no diagnosis as to any cervical spine disability was made.  However, in the medical opinion section, the examiner reported that the upper and lower spine disorders were at least as likely as not caused by or a result of active duty service.  In support of the opinion the examiner cited decreased range of motion of the cervical spine.  However, this is not reflected in the examination report.  Accordingly, the Veteran's claims file should be returned to the examiner who provided the February 2010 VA examination and opinion for a supplemental opinion as to whether there is a diagnosed cervical spine disorder.

III.  Manlincon Issues

In May 2011, the Veteran filed a notice of disagreement to a February 2011 rating decision with regard to the issues of entitlement to an earlier effective date for a 10 percent award for right knee limitation of motion, entitlement to a compensable rating for right hip osteoarthritis, entitlement to an earlier effective date for the award of service connection for right hip osteoarthritis,  entitlement to service connection for chronic pain syndrome, entitlement to an earlier effective date for the award of service connection for depression, entitlement to an earlier effective date for the award of a total disability rating based on individual unemployability, entitlement to service connection for headaches, and entitlement to an earlier effective date for the grant of eligibility to Dependents' Educational Assistance under 38 U.S.C. chapter 35.

However, the RO has not issued a statement of the case concerning the above-cited issues.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  Accordingly, the Board must remand these issues to the RO for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records since 2000 which have not previously been associated with the claims file pertaining to the Veteran's right knee disability, neck disability, and any psychiatric disability.  

2.  Return the Veteran's claims file to the VA examiner who conducted the February 2010 VA examination concerning the Veteran's cervical spine disability for additional explanation and rationale.  The Veteran's claims file, all electronic records, and a copy of this Remand must be made available to and reviewed by the examiner.

The examiner is requested to provide an addendum opinion that states whether the Veteran currently has a diagnosed cervical spine disability.  The examiner must state whether there are objective indications of a cervical spine disability.  The examiner should also state whether any neck symptoms can be attributed to a known clinical diagnosis.  

Based upon a review and discussion of all of the service and post-service treatment records as well as the Veteran's lay statements of record, the VA examiner must provide opinions as to: 

*Whether the Veteran has a currently diagnosed cervical spine disorder.  

If the examiner makes a diagnosis of a current cervical spine disorder, the examiner must provide opinions as to:

*Whether it is at least as likely as not (50 percent probability or greater) that any identified cervical spine disorder is etiologically due to his active duty service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

If the examiner who provided the February 2010 VA examination is no longer available, provide the Veteran with a new VA spine examination to determine the existence and etiology of any cervical spine disorder found, and a response to the above inquiry.  The Veteran's claims file, all electronic records, and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  

3.  Take appropriate action, including the issuance of a statement of the case and the notification of the Veteran's appellate rights regarding the issues of entitlement to an earlier effective date for a 10 percent award for right knee limitation of motion, entitlement to a compensable rating for right hip osteoarthritis, entitlement to an earlier effective date for the award of service connection for right hip osteoarthritis, entitlement to service connection for chronic pain syndrome, entitlement to an earlier effective date for the award of service connection for depression, entitlement to an earlier effective date for the award of a total disability rating based on individual unemployability, entitlement to service connection for headaches, and entitlement to an earlier effective date for the grant of eligibility to Dependents' Educational Assistance under 38 U.S.C. chapter 35.  38 C.F.R. § 19.26 (2013).  Remind the Veteran and his representative that, to vest the Board with jurisdiction over these issues, a timely substantive appeal to the February 2011 rating decision must be filed.  If the Veteran perfects an appeal as to any of these issues, they should be returned to the Board for appellate review.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


